DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 11 January 2021.
Claims 1-20 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 March 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, 18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US Publication 2020/0396035).

With respect to claim 1, 9 and 18, Yu teaches A method comprising: 
determining respective locations of a plurality of candidate client stations to be communicated with an access point (AP); (wireless device may identify the location of the serving terminal devices, Paragraph 105)
assigning the plurality of candidate client stations to at least one of a plurality of predetermined station groups based on the determined respective locations, (wireless device may serve terminal devices by separating them into different groups based on their locations, Paragraph 105) the plurality of station groups being associated with a plurality of antenna patterns supported by the AP, respectively, and the plurality of antenna patterns providing respective radiation coverage areas; (separate antenna beamforming pattern for each non-co-located terminal device and each co-located group of terminal devices, Paragraph 105)
in accordance with a determination that at least one target client station is selected from the plurality of candidate client stations for communication, determining a target antenna pattern associated with a target station group to which the at least one target client station is assigned; (antenna beamforming pattern assigned to terminal device that is in co-located group is determined, Paragraph 105) and 
causing the AP to communicate with the at least one target client station using the target antenna pattern. (antenna beamforming pattern assigned to terminal device that is in co-located group is determined, antenna beamforming pattern is used to communicated with terminal device, Paragraph 105)

With respect to claims 2, 10 and 19, Yu teaches the plurality of antenna patterns comprise an omnidirectional antenna pattern and at least one directional antenna pattern. (omnidirectional antenna beamforming pattern and omnidirectional antenna beamforming pattern are configured, Paragraph 51)
Allowable Subject Matter
Claims 3-8, 11-17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472